June 19, 2009


Ms. Amber L. Slayton
Nichols Jackson Dillard Hager & Smith
1800 Lincoln Plaza
500 N. Akard St.
Dallas, TX 75201
Mr. Randy Doubrava
Texas Municipal Police Assn.
6200 La Calma Drive, Suite 200
Austin, TX 78752

RE:   Case Number:  07-1031
      Court of Appeals Number:  05-06-01469-CV
      Trial Court Number:  04-05872-H

Style:      CITY OF DESOTO, TEXAS
      v.
      JUSTIN WHITE

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Gary          |
|   |Fitzsimmons       |
|   |Ms. Lisa Matz     |